DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-16 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the alertness maintenance apparatus comprising: a stimulation controller that is configured to cause a stimulation device to generate multiple types of temperature stimuli maintaining an alert state of a subject person, the temperature stimuli including a temperature stimulus to a hand of the subject person and also including a temperature stimulus to a face of the subject person or a temperature stimulus to a torso of the subject person via a seat on which the subject person sits, 10wherein: the stimulation controller includes a rotation controller that is configured to change intensities of the multiple types of temperature stimuli generated to sequentially increase the intensities of the temperature stimuli in rotation; and  15the stimulation controller causes the stimulation device to simultaneously generate the multiple types of the temperature stimuli of instant independent claims 1, 3, 5 and 8.
The following references (JP5601043B2) to Lucian et al, (JP5155232B2) to Koichi et al., (JP2017228280A) to Matsuoka, (JP2009022370A) to Shigefuji, (JP56002228A) to Seko, and (US 20090312998A1) to Berckmans; are the most relevant references. However, above 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
11/15/2021